Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 25 Jul 2022.
Claim 6 was cancelled.
Claims 1, 2, 4, 8, 10, 12, and 14 were amended. 
Claims 1-5 and 7-20 are currently pending and have been examined.

Response to Arguments
Regarding the drawing objection
The objection to the drawing is withdrawn. 
Regarding the rejection under 35 U.S.C. 112(b)
Applicant’s amendments have obviated the rejection under 35 U.S.C. 112(b). It is withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 25 Jul 2022 have been fully considered but they are not persuasive. Applicant first asserts that the application “discloses a practical application of getting a customer's baggage from the luggage handling system ( or even the luggage chamber) of a previously booked flight, into the luggage chamber of an earlier departing flight.” Applicant’s remarks, p. 13. This is not a practical application as the term of art defined in MPEP 2106.04(d). A practical application for purposes of subject matter eligibility can be shown in the ways set forth in MPEP 2106.04(d)(I), most relevantly by either an improvement in the functioning of a computer or by implementing the judicial exception using a particular machine or manufacture that is integral to the claim. Here, even if Applicant’s claims achieve the asserted result, this is not a practical application as defined for the purposes of subject matter eligibility. 
Applicant next asserts that the claims include physical acts “which effectuate transfer of a physical object from one physical location to another physical location [that] cannot plausibly be characterized as ‘abstract ideas.’” Applicant’s remarks, p. 13. This is not persuasive. Applicant has amended the claims to recite “facilitating removing the traveler’s luggage… by activating an automatic diverter” and “facilitating transferring the traveler’s luggage… by invoking a robotic carriage.”  Applicant’s originally filed specification does not define these elements, and Applicant’s drawings do not illustrate them. Moreover, Applicant’s originally filed specification specifically contemplates “luggage handling personnel” scanning baggage tags, passing the baggage through a security, and loading the baggage onto a conveyor or tractor cart. Applicant’s originally filed specification, paragraph [0048]. Therefore, under the broadest reasonable interpretation of the claims, the abstract idea of determining whether it is feasible to transfer a passenger’s luggage from one flight to another, including the activating and the invoking, is performed by humans using the elements as a tool, which results in generally linking the abstract idea to a technology or technological environment.
Applicant next asserts that the rejection presents no evidence to support a possible allegation that the process claimed in the independent claims was an ‘existing’ process, before this application was filed.” Applicant’s remarks, p. 14. This is not persuasive. As an initial matter, each of the claims were rejected with prior art references. Moreover, as shown in MPEP 2106.05(f), the question is whether the process performed by the computer exists, e.g. receiving, storing, and transmitting data. The question of whether an invention is novel or obvious is “fully apart” from the question of whether it is eligible. MPEP 2106.05(d)(I), citing Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981). Here, the additional elements perform the existing processes of receiving information, analyzing it, and displaying the results of the analysis. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that, with respect to claim 14, “one solution that is described in the specification is that accuracy of machine learning modules, which estimate partial and complete transfer times for moving luggage from a previously booked airline to a selected airline, can be improved by continuous training,” and that, as such, claim 14 is eligible as accomplishing "a specific implementation of a solution to a problem in the software arts.” Applicant’s remarks, p. 14. This is not persuasive. Applicant’s claim 14 recites training any machine learning module at an extremely high level. There is no problem pertaining to machine learning that is solved with Applicant’s claimed invention. Rather, the problem solved by Applicant’s claimed invention is determining whether baggage can be transferred to an earlier departing flight, which Applicant applies using machine learning as a tool. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that the incorporation of the luggage diverter and robotic carriage in claim 14 results in these elements being integral to the claimed invention and accomplishment of the claimed solution. Applicant’s remarks, p. 15. As noted above, Applicant’s claim language leaves open an interpretation that a luggage handler is implementing the claimed processes using the diverter and carriage as a tool. Therefore, this is not persuasive. The rejection is maintained.  
Regarding the rejection of claims 1-5 and 8-13 under 35 U.S.C. 103
Applicant’s arguments regarding the rejection of claims 1-5 and 8-13 have been fully considered but are not persuasive. Applicant asserts that “the combined teachings of the references are such that an ordinary skilled worker would have no reasonable expectation of success in an effort to combine the references to produce an invention such as what is claimed in the independent claims 1, 8, and 14.” Applicant’s remarks, p. 15. Specifically, Applicant asserts that, because “flyertalk” discloses that the process of transferring a bag to an earlier flight is difficult, there is no reasonable expectation of success in “attempting to transfer luggage from one airline to another airline in sufficient time to make it possible for the luggage (originally checked for a previously booked flight) to get onto an earlier departing flight.” Applicant’s remarks, p. 18. However, as noted in the rejections of claims 1 and 8, there is no requirement in the claims that the luggage needs to have been checked in. In fact, there is no requirement of any timeline whatsoever. As currently claimed, a gate agent could perform the entire process two hours before the earlier departing flight is scheduled to leave, could use an automated diverter prior to security to pull the luggage off a conveyor, and then the new airline’s robotic carts could deliver the luggage in plenty of time to the new airline. Absent some claim recitations regarding the luggage already being checked in, some time constraints, etc., one having ordinary skill in the art would indeed have a reasonable expectation of success in combining the transfer feasibility determination of Lamoureux with the earlier flight as disclosed by flyertalk. Therefore, Applicant’s arguments are not persuasive.
Applicant next notes that they have not attacked references individually. Applicant’s remarks, p. 18. Examiner concurs. However, for the reasons set forth above, the references in combination do indeed disclose the claimed invention. 
Applicant adopts the same arguments for claims 2-5 and 8-13 as above. Therefore, the response to those arguments is applied to claims 2-5 and 8-13. The rejection is updated to reflect Applicant’s amendments. 
Regarding the rejection of claims 14-20 under 35 U.S.C. 103
Applicant’s amendments have overcome the art-based rejections of claims 14-16. See below for additional detail. The rejection is withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-20 recite a method. This is a statutory category. 
Step 2A, prong 1:Independent claim 1 recites obtaining an identification of a traveler and of the previously booked flight; providing a listing of earlier departing flights; receiving a selection of the earlier departing flight from among the listing of the earlier departing flights; identifying the previously booked airline that has the previously booked flight, and sending to the previously booked airline a luggage request; receiving from a transfer feasibility module a success response to the luggage request, relative to an estimated time for transfer of the traveler's luggage from the previously booked flight to the selected earlier departing flight;  completing a purchase of a ticket for the selected earlier departing flight; facilitating removing the traveler's luggage from an automated luggage handling system of the previously booked airline; and facilitating transferring the traveler's luggage from the luggage handling system of the previously booked airline to a luggage handling system of the selected airline that has the earlier departing flight. 
Independent claim 8 recites receiving from an airline ticket transfer system, at a central reservations system of a selected airline, a flight request that includes a traveler's identification, an earlier departing flight number of the selected airline, and the traveler's previously booked flight number; identifying, in the central reservations system of the selected airline, a previously booked airline based on the previously booked flight number; sending to a luggage handling system of the previously booked airline a first luggage transfer time request that includes the traveler's identification and the traveler's previously booked flight number; receiving from the luggage handling system of the previously booked airline an estimate of a first partial transfer time for transferring the traveler's luggage from its location in the previously booked airline's luggage system to a luggage drop point of the selected airline; sending to a luggage handling system of the selected airline a second luggage transfer time request that includes the traveler's identification and the earlier departing flight number; receiving from the luggage handling system of the selected airline a second partial transfer time to transfer the traveler's luggage from the luggage drop point of the selected airline to a luggage chamber of an earlier departing flight; obtaining a completed transfer time based on a sum of the first and second partial transfer times with a current time;  in response to the completed transfer time being earlier than a boarding time of the earlier departing flight, delivering a success message to the transfer system and initiating a transfer of the traveler's luggage from the previously booked airline's luggage handling system to the selected airline's luggage handling system; facilitating removing the traveler's luggage from an automated luggage handling system of the previously booked airline; and facilitating transferring the traveler's luggage from the luggage handling system of the previously booked airline to a luggage handling system of another airline corresponding to the earlier departing flight.
Independent claim 14 recites obtaining from a luggage handling system of a first airline, for a flight ticket transfer transaction, an estimate of a first partial transfer time for transferring a traveler's luggage from its location in a luggage queue of the first airline to a luggage drop point of a second airline; obtaining from a luggage handling system of the second airline an estimate of a second partial transfer time for transferring the traveler's luggage from the second airline's luggage drop point to a luggage chamber of an earlier departing flight; estimating an estimated completed transfer time by summing with a current time the estimates of the first and second partial transfer times; facilitating removing the traveler's luggage from an automated luggage handling system of the first airline; facilitating transferring the traveler's luggage from the luggage handling system of the first airline to a luggage drop point of the second airline; facilitating transferring the traveler's luggage from the second airline's luggage drop point to a luggage chamber of an earlier departing flight; recording an actual completed transfer time for the operations of removing the luggage, transferring the luggage to the second airline, and transferring the luggage to the luggage chamber of the earlier departing flight; obtaining the actual completed transfer time for the flight ticket transfer transaction; and training a model to estimate another completed transfer time for another flight ticket transfer transaction, based on comparing the actual completed transfer time to the estimated completed transfer time.
Determining whether it is feasible to transfer a passenger’s luggage from one flight to another is a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, the claims recite mathematical concepts and mental processes of determining how long it will take to transfer luggage and judging whether the transfer is feasible. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the independent claims do not recite additional elements sufficient to result in a practical application of the abstract idea. In claim 1, the additional elements are the “transfer feasibility module,” the automatic diverter, and the robotic carriage. Applicant’s originally filed specification discloses that the methods may be implemented by means including “(i) hardware module(s), (ii) software module(s) stored in a tangible computer readable storage medium (or multiple such media) and implemented on a hardware processor, or (iii) a combination of (i) and (ii); any of (i)-(iii) implement the specific techniques set forth herein.” Applicant’s specification, paragraph [0007]. Therefore, the transfer feasibility module is a generically recited computing element. In claim 8 the additional elements are the airline ticket transfer system at a central reservations system of a selected airline, the luggage handling systems of the first and second airlines, the automatic diverter, and the robotic carriage. A “system” is not inherently a computing system; systems can be comprised of humans interacting. Here, the various systems are described in paragraphs [0024]-[0026], [0035]-[0037], and especially [0075], as generic computing elements such as personal computer systems, server computing systems, SaaS and PaaS systems, etc. Therefore, the systems in claim 8 are generically recited computing elements. The additional elements in claim 14 are the luggage handling systems of both airlines, a transfer transactions database, a high level recitation of a machine learning module, the automatic diverter, and the robotic carriage. As with claims 1 and 8, these elements are generically recited computing elements. Gathering and analyzing information and displaying the result has been found by the courts to be insufficient to show an improvement to technology. MPEP 2106.05(a)(II). Therefore, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Thus, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
The model trained in claim 14 is recited as a machine learning module. In contrast to the subject matter eligibility example 39, Applicant’s claim 14 does indeed recite a judicial exception as set forth above. Therefore, even though example 39 includes a machine learning training claim as eligible, the distinction is in the step 2A, prong 1 analysis. Since Applicant’s claimed invention does in fact recite an abstract idea, the analysis proceeds to step 2A, prong 2. At the level recited, the machine learning recitations are merely linking the abstract idea to the technological environment, using a computer to apply the abstract idea. Therefore, the machine learning of claim 14 is insufficient to result in a practical application.  
Applicant has amended the claims to recite “facilitating removing the traveler’s luggage… by activating an automatic diverter” and “facilitating transferring the traveler’s luggage… by invoking a robotic carriage.”  Applicant’s originally filed specification does not define these elements, and Applicant’s drawings do not illustrate them. Moreover, Applicant’s originally filed specification specifically contemplates “luggage handling personnel” scanning baggage tags, passing the baggage through security, and loading the baggage onto a conveyor or tractor cart. Applicant’s originally filed specification, paragraph [0048]. Therefore, under the broadest reasonable interpretation of the claims, the abstract idea of determining whether it is feasible to transfer a passenger’s luggage from one flight to another, including the activating and the invoking, is performed by humans using the elements as a tool, which results in generally linking the abstract idea to a technology or technological environment. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the commercial interaction with additional rules to be followed or elements for the mathematical function/mental process. Claims 2 and 18 recite that at least part of the process is implemented in a cloud system distinct from either airline system. Claims 3-5 and 9-11 recite that the methods of claims 1 and 8 can be implemented with machine learning, again recited at a high level, and rules for the assessment to be performed by the machine learning system. Claim 7 recites “facilitating” marking the traveler’s luggage with an updated destination code. Claim 12 recites accounting for a location of the traveler's luggage within the luggage handling system of the previously booked airline and for a location of the selected airline's luggage drop point. Claim 13 recites accounting for a location of the selected airline's luggage drop point and for a location of the earlier departing flight. Claim 15 recites accounting for a location of a traveler's luggage associated with the other flight ticket transfer transaction and to account for a location of a luggage drop point of a selected airline associated with the other flight ticket transfer transaction. Claim 16 recites accounting for a time of day at which the other flight ticket transfer transaction is requested. Claim 17 recites account for a date at which the other flight ticket transfer transaction is requested. Claim 19 recites that the steps of obtaining and estimating are implemented in a transfer feasibility module distinct from the machine learning module. Claim 20 recites that the machine learning module is associated with a luggage handling system of an airline. Each of these claims recite additional rules to be followed for the commercial interaction or additional factors for the assessment or mathematical function, therefore falling into at least one of “certain methods of organizing human activity,” “mental processes,” and/or “mathematical relationships” groupings of abstract ideas. 
Step 2A, prong 2: Claim 6 recites activation of a diverter within the luggage handling system. Applicant’s originally filed specification does not define diverter, and, as noted above, the drawings do not show one. Absent a showing that this is a physical apparatus activated by the system to cause physical diversion of the luggage, the broadest reasonable interpretation of the element is that it is either a human operator or a software system, neither of which are sufficient to show a practical application. The remainder of dependent claims recite additional modules such as a first machine learning module and a second machine learning module in, for example, claim 12. As with the independent claims, in contrast to the subject matter eligibility example 39, Applicant’s claim 14 does indeed recite a judicial exception as set forth above. Therefore, even though example 39 includes a machine learning training claim as eligible, the distinction is in the step 2A, prong 1 analysis. Since Applicant’s claimed invention does in fact recite an abstract idea, the analysis proceeds to step 2A, prong 2. At the level recited, the machine learning recitations are merely linking the abstract idea to the technological environment, using a computer to apply the abstract idea. Therefore, the machine learning of the dependent claims is insufficient to result in a practical application.  The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180260741 to Lamoureux et. al. (“Lamoureux”) in view of U.S. Patent No. 8688496 to Tansupaswatdikul et. al. (“Tansupaswatdikul”) and in view of non-patent literature “flyertalk” and in view of U.S. Patent Publication No. 20180079601 to Khong et. al. (“Khong”).
Claim 1
Lamoureux discloses the following elements:
A method for transferring luggage from an automated luggage handling system of a previously booked airline that has a previously booked flight to another luggage handling system of a selected airline that has an earlier departing flight, the method comprising: ([0003] systems and methods; [0009] instructions include baggage transfer instructions – the preamble is provided with art citations, but the amendments to the preamble merely recite a statement of purpose or intended use, i.e. a method “for transferring luggage” under particular circumstances. Accordingly, the preamble is used here for context for claim construction, but it is not considered limiting as to the structure of the claimed invention. See MPEP 2111.02 for more.)
obtaining an identification of a traveler and of the previously booked flight; ([0009] baggage itinerary and identifier included in passenger data; [0010] passenger itinerary may include a replaced flight – this is the previously booked flight)
providing a listing of  ([0070] system provides a list of alternative flights for the selected passenger)
receiving a selection of the  ([0072] agent selects new flight for passenger and requests transfer; [0073] transfer requests may be sent or received by the system)
identifying the previously booked airline that has the previously booked flight, and sending to the previously booked airline a luggage request; ([0072] agent selects new flight for passenger and requests transfer; [0115] transfer request is sent to the departure control system (DCS) to cause offloading of the transferring passenger; [0037] DCSs may be airline specific; [0074] transfer request can include baggage information; see [0039] for baggage information)
receiving from a transfer feasibility module a success response to the luggage request, relative to an estimated time for transfer of the traveler's luggage from the previously booked flight to the selected earlier departing flight; ([0124] system determines whether baggage can be transferred onto new flight; [0082] system determines whether the transfer can be completed including a schedule check; [0039] baggage may be checked baggage)
completing a purchase of a ticket for the selected earlier departing flight; ([0125] once transfer is complete, passenger is checked into the flight on the new itinerary – may include standby status; [0133] system may collect payment for new itinerary)
 
and facilitating transferring the traveler's luggage from the luggage handling system of the previously booked airline to a luggage handling system of the selected airline that has the earlier departing flight. ([0124] transfer module will send the updated baggage information to the appropriate baggage handling systems)
Applicant’s amendments to the preamble recite that the new flight is departing earlier than the previously booked flight. This recitation does not result in a structural or functional change to the claims as currently recited, and therefore the preamble is not considered limiting. However, this language is reinforced in the claim limitations. Nevertheless, because there is no recitation that the luggage must have been checked through security, there is no recitation of any timeline other than the earlier flight, etc., the functional impact of the recitation in the claims may be negligible to the system. Applicant has amended the claims to recite “facilitating removing the traveler’s luggage… by activating an automatic diverter” and “facilitating transferring the traveler’s luggage… by invoking a robotic carriage.”  Applicant’s originally filed specification does not define the diverter or carriage, and Applicant’s drawings do not illustrate them. Moreover, Applicant’s originally filed specification specifically contemplates “luggage handling personnel” scanning baggage tags, passing the baggage through a security, and loading the baggage onto a conveyor or tractor cart. Applicant’s originally filed specification, paragraph [0048]. Under the broadest reasonable interpretation of the claim, it recites that, at some undefined point in time, a user is rebooked onto an earlier departing flight than their previously booked flight, and that a customer service representative uses a diverter and a carriage to facilitate transferring the baggage to the new flight. Under this breadth, the entire process could be performed by a customer service representative prior to the luggage being sent through security screening, which would be taught nearly entirely by Lamoureux. 
Nevertheless, Lamoureux does not explicitly disclose that the new flight departs earlier than the booked flight. However, flyertalk discloses that luggage may be checked onto an earlier departing flight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the baggage check-in for an earlier departing flight as disclosed by flyertalk the baggage transfer determination as disclosed by Lamoureux in order to allow an “airline to quickly make alternative arrangements for [a] passenger.” Lamoureux, paragraph [0002]. 
The claim also recites “receiving from a transfer feasibility module a success response to the luggage request, relative to an estimated time,” emphasis added. A success response relative to an estimated time means merely that the success response must have considered the estimated time, but not that the estimated time must be presented to an agent or the user, as an example. Therefore, under the broadest reasonable interpretation of the success response, the claim is met by Lamoureux, which discloses determining whether the transfer can be completed including both schedule information and baggage information. Nevertheless, Tansupaswatdikul discloses determining a transfer time for bags from one aircraft to another. Tansupaswatdikul, col. 6, ll. 18-29. Tansupaswatdikul also discloses that the baggage route may be adjusted dynamically as the bags are on the cart in col. 13, ll. 33-45, col. 15, ll. 15-21, that the cart is pulled by a tractor in at least col. 2, ll. 30-33, and that the tractor is “electrically coupled” with the driver’s tablet in col. 4, ll. 24-26, which discloses that the system transfers the baggage by invoking a robotic carriage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the schedule verification step of Lamoureux the transfer time as taught by Tansupaswatdikul in order to “minimize[e] misconnected bags… and minimiz[e] bags that arrive to the gate within five minutes prior to departure time.” Tansupaswatdikul, col. 7, ll. 39-44. 
Lamoureux in view of flyertalk and Tansupaswatdikul discloses altering the path of luggage based on an updated itinerary having an earlier departing flight. None of Lamoureux, flyertalk, or Tansupaswatdikul explicitly disclose an automatic diverter. However, Khong discloses that a scanner identifies the required direction of the bag; pushing device is actuated to push the luggage in the direction that corresponds with the intended location of the bags in [0049], and that the system can be used to send bags to reclaim carousels and other flights in [0051]. Khong discloses activating a luggage-system diverter based on baggage information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the baggage re-routing of Lamoureux in view of flyertalk and Tansupaswatdikul the automated baggage diverting as taught by Khong in order to “minimis[e] or eliminat[e] mishandled bags due to human errors or oversight.” Khong, paragraph [0052]. 
Claim 2
Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong discloses the elements of claim 1, above. Lamoureux also discloses:
wherein the step of obtaining an identification of the traveler and of an previously booked flight is accomplished by an airline ticket transfer system implemented in a cloud configuration distinct from any airline's ticket handling system. ([0030] reservation system may be a global distribution system that facilitates searching and booking flight travel products from several different service providers)
Claim 3
Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong discloses the elements of claim 1, above. Lamoureux also discloses that the transfer module may cause one or more processors to interact with the databases of processing architecture to perform various operations for transferring a passenger in a fully integrated and automated matter. Lamoureux, paragraph [0058]. To the extent that this does not disclose the high level of machine learning claimed, Tansupaswatdikul discloses:
wherein the transfer feasibility module generates the success response based on a machine learning assessment of the estimated time for transfer of the traveler's luggage. (col. 10, ll. 4-29 system may use a genetic algorithm for optimization function; col. 6, ll. 18-29 system determines a transfer time for bags from one aircraft to another)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the fully integrated and automated rescheduling system of Lamoureux the genetic algorithm optimization as taught by Tansupaswatdikul in order to “minimize[e] misconnected bags… and minimiz[e] bags that arrive to the gate within five minutes prior to departure time.” Tansupaswatdikul, col. 7, ll. 39-44.
Claim 4
Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong discloses the elements of claim 3, above. Lamoureux also discloses that passenger information may be received from the DCS ([0038]), that the DCS may be one that differs from the DCS for airport operations, such as an airline DCS ([0040]), that the baggage itinerary and identifier may be included in passenger data ([0009]). Lamoureux  also discloses that the DCS retrieves baggage information for a changing flight ([0047], [0067], [0124] especially), and where the baggage is in the system relative to the passenger’s final destination in [0124]. Tansupaswatdikul also discloses:
wherein the machine learning assessment takes into account a request, wherein the . (col. 10, ll. 4-29 system may use a genetic algorithm for optimization function; col. 6, ll. 18-29 system determines a transfer time for bags from one aircraft to another; col. 5, l. 55 – col. 6, l. 1 parameters of inbound flight, including baggage information and arrival gate, are retrieved by the system; col. 7, ll. 38-49 bags may be placed in a temporary location between the arriving flight and the departure flight; see also col. 11, ll. 4-8)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the schedule verification step of Lamoureux the partial transfer time as taught by Tansupaswatdikul in order to “minimize[e] misconnected bags… and minimiz[e] bags that arrive to the gate within five minutes prior to departure time.” Tansupaswatdikul, col. 7, ll. 39-44.
Claim 5
Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong discloses the elements of claim 3, above. Lamoureux also discloses that passenger information may be received from the DCS ([0038]), that the DCS may be one that differs from the DCS for airport operations, such as an airline DCS ([0040]), that the baggage itinerary and identifier may be included in passenger data ([0009]). Lamoureux  also discloses that the DCS retrieves baggage information for a changing flight ([0047], [0067], [0124] especially), and where the baggage is in the system relative to the passenger’s final destination in [0124]. Tansupaswatdikul also discloses:
wherein the machine learning assessment takes into account a second partial transfer time, which is obtained from a luggage handling system of an earlier departing airline associated with the earlier departing flight, wherein the second partial transfer time is generated by a machine learning module that takes into account a location of the earlier departing flight relative to a luggage drop point of the earlier departing airline. (col. 10, ll. 4-29 system may use a genetic algorithm for optimization function; col. 6, ll. 18-29 system determines a transfer time for bags from one aircraft to another; col. 5, l. 55 – col. 6, l. 1 parameters of inbound flight, including baggage information and arrival gate, are retrieved by the system; col. 6, ll. 7-21 parameters include departure gate of departing flight and transfer times for baggage to be transferred onto the departing flight; col. 7, ll. 38-49 bags may be placed in a temporary location between the arriving flight and the departure flight; see also col. 11, ll. 4-8; col. 10, ll. 26-40 system tracks individual segments of process including unloading from and loading onto aircraft and dwell time)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the schedule verification step of Lamoureux the partial transfer time as taught by Tansupaswatdikul in order to “minimize[e] misconnected bags… and minimiz[e] bags that arrive to the gate within five minutes prior to departure time.” Tansupaswatdikul, col. 7, ll. 39-44.
Claim 8
Lamoureux discloses the following elements:
A method comprising: ([0003] systems and methods)
receiving from an airline ticket transfer system, at a central reservations system of a selected airline, a flight request that includes a traveler's identification, an earlier departing flight number of the selected airline, and the traveler's previously booked flight number; ([0009] baggage itinerary and identifier included in passenger data; [0010] passenger itinerary may include a replaced flight – this is the previously booked flight; [0039] passenger data may include the flights of the booked itinerary for the passenger and the baggage; [0099] the FROM-TO matching includes determining the flight number and airline for both the selected flight and the replaced (booked) airline; see also [0100])
identifying, in the central reservations system of the selected airline, an previously booked airline based on the previously booked flight number; ([0072] agent selects new flight for passenger and requests transfer; [0115] transfer request is sent to the departure control system (DCS) to cause offloading of the transferring passenger; [0037] DCSs may be airline specific; [0074] transfer request can include baggage information; see [0039] for baggage information)
sending to a luggage handling system of the previously booked airline a first luggage transfer  ([0072] agent selects new flight for passenger and requests transfer; [0115] transfer request is sent to the departure control system (DCS) to cause offloading of the transferring passenger; [0037] DCSs may be airline specific; [0074] transfer request can include baggage information; see [0039] for baggage information)
receiving from the luggage handling system of the previously booked airline  ([0072] agent selects new flight for passenger and requests transfer; [0073] transfer requests may be sent or received by the system to the replaced airline and the selected airline)
sending to a luggage handling system of the selected airline a second luggage transfer  ([0072] agent selects new flight for passenger and requests transfer; [0073] transfer requests may be sent or received by the system to the replaced airline and the selected airline; [0115] transfer request is sent to the departure control system (DCS) to cause offloading of the transferring passenger; [0037] DCSs may be airline specific; [0074] transfer request can include baggage information; see [0039] for baggage information)

obtaining a completed transfer time based on a sum of the first and second partial transfer times with a current time; ([0124] system determines whether baggage can be transferred onto new flight; [0082] system determines whether the transfer can be completed including a schedule check; [0039] baggage may be checked baggage)
in response to the completed transfer time being earlier than a boarding time of the earlier departing flight, delivering a success message to the transfer system and initiating a transfer of the traveler's luggage from the previously booked airline's luggage handling system to the selected airline's luggage handling system; ([0124] system determines whether baggage can be transferred onto new flight; [0082] system determines whether the transfer can be completed including a schedule check; [0039] baggage may be checked baggage; [0125] once transfer is complete, passenger is checked into the flight on the new itinerary – may include standby status; [0133] system may collect payment for new itinerary)
 
and facilitating transferring the traveler's luggage from the luggage handling system of the previously booked airline to a luggage handling system of the selected airline that has the earlier departing flight. ([0124] transfer module will send the updated baggage information to the appropriate baggage handling systems)
Applicant’s amendments recite that the new flight is departing earlier than the previously booked flight. Nevertheless, because there is no recitation that the luggage must have been checked through security, there is no recitation of any timeline other than the earlier flight, etc., the functional impact of the recitation in the claims may be negligible to the system. Applicant has amended the claims to recite “facilitating removing the traveler’s luggage… by activating an automatic diverter” and “facilitating transferring the traveler’s luggage… by invoking a robotic carriage.”  Applicant’s originally filed specification does not define the diverter or carriage, and Applicant’s drawings do not illustrate them. Moreover, Applicant’s originally filed specification specifically contemplates “luggage handling personnel” scanning baggage tags, passing the baggage through a security, and loading the baggage onto a conveyor or tractor cart. Applicant’s originally filed specification, paragraph [0048]. Under the broadest reasonable interpretation of the claim, it recites that, at some undefined point in time, a user is rebooked onto an earlier departing flight than their previously booked flight, and that a customer service representative uses a diverter and a carriage to facilitate transferring the baggage to the new flight. Under this breadth, the entire process could be performed by a customer service representative prior to the luggage being sent through security screening, which would be taught nearly entirely by Lamoureux. 
Nevertheless, Lamoureux does not explicitly disclose that the new flight departs earlier than the booked flight. However, flyertalk discloses that luggage may be checked onto an earlier departing flight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the baggage check-in for an earlier departing flight as disclosed by flyertalk the baggage transfer determination as disclosed by Lamoureux in order to allow an “airline to quickly make alternative arrangements for [a] passenger.” Lamoureux, paragraph [0002]. 
The claim also recites “receiving from a transfer feasibility module a success response to the luggage request, relative to an estimated time,” emphasis added. A success response relative to an estimated time means merely that the success response must have considered the estimated time, but not that the estimated time must be presented to an agent or the user, as an example. Therefore, under the broadest reasonable interpretation of the success response, the claim is met by Lamoureux, which discloses determining whether the transfer can be completed including both schedule information and baggage information. Nevertheless, Tansupaswatdikul discloses determining a transfer time for bags from one aircraft to another. Tansupaswatdikul, col. 6, ll. 18-29. Tansupaswatdikul also discloses that the baggage route may be adjusted dynamically as the bags are on the cart in col. 13, ll. 33-45, col. 15, ll. 15-21, that the cart is pulled by a tractor in at least col. 2, ll. 30-33, and that the tractor is “electrically coupled” with the driver’s tablet in col. 4, ll. 24-26, which discloses that the system transfers the baggage by invoking a robotic carriage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the schedule verification step of Lamoureux the transfer time as taught by Tansupaswatdikul in order to “minimize[e] misconnected bags… and minimiz[e] bags that arrive to the gate within five minutes prior to departure time.” Tansupaswatdikul, col. 7, ll. 39-44. 
Lamoureux in view of flyertalk and Tansupaswatdikul discloses altering the path of luggage based on an updated itinerary having an earlier departing flight. None of Lamoureux, flyertalk, or Tansupaswatdikul explicitly disclose an automatic diverter. However, Khong discloses that a scanner identifies the required direction of the bag; pushing device is actuated to push the luggage in the direction that corresponds with the intended location of the bags in [0049], and that the system can be used to send bags to reclaim carousels and other flights in [0051]. Khong discloses activating a luggage-system diverter based on baggage information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the baggage re-routing of Lamoureux in view of flyertalk and Tansupaswatdikul the automated baggage diverting as taught by Khong in order to “minimis[e] or eliminat[e] mishandled bags due to human errors or oversight.” Khong, paragraph [0052]. 
Claim 9
Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong discloses the elements of claim 8, above. Lamoureux also discloses that passenger information may be received from the DCS ([0038]), that the DCS may be one that differs from the DCS for airport operations, such as an airline DCS ([0040]), that the baggage itinerary and identifier may be included in passenger data ([0009]). Lamoureux  also discloses that the DCS retrieves baggage information for a changing flight ([0047], [0067], [0124] especially), and where the baggage is in the system relative to the passenger’s final destination in [0124]. Tansupaswatdikul also discloses:
wherein a transfer feasibility module sends the first and second luggage transfer time requests, receives and sums the first and second partial transfer times, and uses machine learning to obtain the completed transfer time based on the sum of the first and second partial transfer times with the current time. (col. 10, ll. 4-29 system may use a genetic algorithm for optimization function; col. 6, ll. 18-29 system determines a transfer time for bags from one aircraft to another; col. 5, l. 55 – col. 6, l. 1 parameters of inbound flight, including baggage information and arrival gate, are retrieved by the system; col. 6, ll. 7-21 parameters include departure gate of departing flight and transfer times for baggage to be transferred onto the departing flight; col. 7, ll. 38-49 bags may be placed in a temporary location between the arriving flight and the departure flight; see also col. 11, ll. 4-8; col. 10, ll. 26-40 system tracks individual segments of process including unloading from and loading onto aircraft and dwell time)
As with claim 8, it is noted that the broadest reasonable interpretation of “the traveler's luggage from its location in the previously booked airline's luggage system” includes immediately after checking, while the luggage is still at the check-in station. Therefore, even if the luggage is checked onto another airline, the luggage may still only need to complete the journey from the check-in counter to the selected flight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the schedule verification step of Lamoureux the transfer time including individual segments as taught by Tansupaswatdikul in order to “minimize[e] misconnected bags… and minimiz[e] bags that arrive to the gate within five minutes prior to departure time.” Tansupaswatdikul, col. 7, ll. 39-44.
Claim 10
Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong discloses the elements of claim 9, above. Lamoureux also discloses that the DCS retrieves baggage information for a changing flight ([0047], [0067], [0124] especially), and where the baggage is in the system relative to the passenger’s final destination in [0124]. Tansupaswatdikul also discloses:
wherein the transfer feasibility module accounts for a location of the traveler's luggage within the luggage handling system of the previously booked airline and for a location of the selected airline's luggage drop point. (col. 10, ll. 4-29 system may use a genetic algorithm for optimization function; col. 6, ll. 18-29 system determines a transfer time for bags from one aircraft to another; col. 5, l. 55 – col. 6, l. 1 parameters of inbound flight, including baggage information and arrival gate, are retrieved by the system; col. 6, ll. 7-21 parameters include departure gate of departing flight and transfer times for baggage to be transferred onto the departing flight; col. 7, ll. 38-49 bags may be placed in a temporary location between the arriving flight and the departure flight; see also col. 11, ll. 4-8; col. 10, ll. 26-40 system tracks individual segments of process including unloading from and loading onto aircraft and dwell time)
As with claim 8, it is noted that the broadest reasonable interpretation of “the traveler's luggage from its location in the previously booked airline's luggage system” includes immediately after checking, while the luggage is still at the check-in station. Therefore, even if the luggage is checked onto another airline, the luggage may still only need to complete the journey from the check-in counter to the selected flight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the fully integrated and automated rescheduling system of Lamoureux the baggage transfer algorithm as taught by Tansupaswatdikul in order to “minimize[e] misconnected bags… and minimiz[e] bags that arrive to the gate within five minutes prior to departure time.” Tansupaswatdikul, col. 7, ll. 39-44.
Claim 11
Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong discloses the elements of claim 9, above. Lamoureux also discloses that the DCS retrieves baggage information for a changing flight ([0047], [0067], [0124] especially), and where the baggage is in the system relative to the passenger’s final destination in [0124]. Tansupaswatdikul also discloses:
wherein the transfer feasibility module accounts for a location of the selected airline's luggage drop point and for a location of the earlier departing flight. (col. 10, ll. 4-29 system may use a genetic algorithm for optimization function; col. 6, ll. 18-29 system determines a transfer time for bags from one aircraft to another; col. 5, l. 55 – col. 6, l. 1 parameters of inbound flight, including baggage information and arrival gate, are retrieved by the system; col. 6, ll. 7-21 parameters include departure gate of departing flight and transfer times for baggage to be transferred onto the departing flight; col. 7, ll. 38-49 bags may be placed in a temporary location between the arriving flight and the departure flight; see also col. 11, ll. 4-8; col. 10, ll. 26-40 system tracks individual segments of process including unloading from and loading onto aircraft and dwell time)
As with claim 8, it is noted that the broadest reasonable interpretation of “the traveler's luggage from its location in the previously booked airline's luggage system” includes immediately after checking, while the luggage is still at the check-in station. Therefore, even if the luggage is checked onto another airline, the luggage may still only need to complete the journey from the check-in counter to the selected flight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the fully integrated and automated rescheduling system of Lamoureux the baggage transfer algorithm as taught by Tansupaswatdikul in order to “minimize[e] misconnected bags… and minimiz[e] bags that arrive to the gate within five minutes prior to departure time.” Tansupaswatdikul, col. 7, ll. 39-44.
Claim 12
Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong discloses the elements of claim 8, above. Lamoureux also discloses that the DCS retrieves baggage information for a changing flight ([0047], [0067], [0124] especially), and where the baggage is in the system relative to the passenger’s final destination in [0124]. Tansupaswatdikul also discloses:
wherein the first partial transfer time is generated by a first machine learning module that is associated with the luggage handling system of the previously booked airline, wherein the first machine learning module accounts for a location of the traveler's luggage within the luggage handling system of the previously booked airline and for a location of the selected airline's luggage drop point. (col. 10, ll. 4-29 system may use a genetic algorithm for optimization function; col. 6, ll. 18-29 system determines a transfer time for bags from one aircraft to another; col. 5, l. 55 – col. 6, l. 1 parameters of inbound flight, including baggage information and arrival gate, are retrieved by the system; col. 6, ll. 7-21 parameters include departure gate of departing flight and transfer times for baggage to be transferred onto the departing flight; col. 7, ll. 38-49 bags may be placed in a temporary location between the arriving flight and the departure flight; see also col. 11, ll. 4-8; col. 10, ll. 26-40 system tracks individual segments of process including unloading from and loading onto aircraft and dwell time)
As with claim 8, it is noted that the broadest reasonable interpretation of “the traveler's luggage from its location in the previously booked airline's luggage system” includes immediately after checking, while the luggage is still at the check-in station. Therefore, even if the luggage is checked onto another airline, the luggage may still only need to complete the journey from the check-in counter to the selected flight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the fully integrated and automated rescheduling system of Lamoureux the baggage transfer algorithm as taught by Tansupaswatdikul in order to “minimize[e] misconnected bags… and minimiz[e] bags that arrive to the gate within five minutes prior to departure time.” Tansupaswatdikul, col. 7, ll. 39-44.
Claim 13
Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong discloses the elements of claim 8, above. Lamoureux also discloses that the DCS retrieves baggage information for a changing flight ([0047], [0067], [0124] especially), and where the baggage is in the system relative to the passenger’s final destination in [0124]. Tansupaswatdikul also discloses:
wherein the second partial transfer time is generated by a second machine learning module that is associated with the luggage handling system of the selected airline, wherein the second machine learning module accounts for a location of the selected airline's luggage drop point and for a location of the earlier departing flight. (col. 10, ll. 4-29 system may use a genetic algorithm for optimization function; col. 6, ll. 18-29 system determines a transfer time for bags from one aircraft to another; col. 5, l. 55 – col. 6, l. 1 parameters of inbound flight, including baggage information and arrival gate, are retrieved by the system; col. 6, ll. 7-21 parameters include departure gate of departing flight and transfer times for baggage to be transferred onto the departing flight; col. 7, ll. 38-49 bags may be placed in a temporary location between the arriving flight and the departure flight; see also col. 11, ll. 4-8; col. 10, ll. 26-40 system tracks individual segments of process including unloading from and loading onto aircraft and dwell time)
As with claim 8, it is noted that the broadest reasonable interpretation of “the traveler's luggage from its location in the previously booked airline's luggage system” includes immediately after checking, while the luggage is still at the check-in station. Therefore, even if the luggage is checked onto another airline, the luggage may still only need to complete the journey from the check-in counter to the selected flight. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the fully integrated and automated rescheduling system of Lamoureux the baggage transfer algorithm as taught by Tansupaswatdikul in order to “minimize[e] misconnected bags… and minimiz[e] bags that arrive to the gate within five minutes prior to departure time.” Tansupaswatdikul, col. 7, ll. 39-44.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180260741 to Lamoureux et. al. (“Lamoureux”) in view of U.S. Patent No. 8688496 to Tansupaswatdikul et. al. (“Tansupaswatdikul”) in view of non-patent literature “flyertalk” in view of U.S. Patent Publication No. 20180079601 to Khong et. al. (“Khong”) and further in view of U.S. Patent Publication No. 20140291405 to Harkes (“Harkes”). 
Claim 7
Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong discloses the elements of claim 1, above. Lamoureux also discloses:
comprising facilitating marking the traveler's luggage with an updated destination code. ([0124] DCS may modify the baggage information to include a baggage itinerary based on the new travel itinerary, and add the modified baggage information to the DCS records for the given passenger that are associated with the new travel itinerary. In particular, the transfer module and/or DCS may remove replaced flights from the baggage itinerary, and may add the new flights of the new travel itinerary to the baggage itinerary)
Applicant’s originally filed specification discloses that the “marking” includes, as exemplary embodiments, “applying a new barcode to the luggage or reprogramming the luggage's RFID tag over the air.” Under these exemplary embodiments, the broadest reasonable interpretation of the “marking” is taught by Lamoureux. Nevertheless, in the interest of compact prosecution, Harkes discloses that an airline can remotely access an electronic bag tag and update the tag data in the event of a re-route. Harkes, [0148]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the updated DCS record of Lamoureux the updated electronic baggage information as taught by Harkes in order to “enable[s] global tracking & tracing of baggage both indoors and outdoors when fitted with GSM/GPRS with or without GPS or hybrid GNSS.” Harkes, paragraph [0148].

Novelty
In contrast to claims 1-13, claim 14 expressly recites that at least a portion of the claimed method must take place after the baggage has been transferred through security. Specifically, claim 14 recites recording the actual completed transfer time including transferring the luggage to the luggage chamber of the earlier departing flight. Applicant’s originally filed specification discloses that the luggage chamber is in the aircraft as in at least [0048], and this is the interpretation applied to independent claim 14’s recitation of luggage chamber. Accordingly, this requires more than, for example, pulling the luggage off the pre-security conveyor of one airline and carrying it in a robotic carriage to the check-in counter for another airline. Lamoureux in view of flyertalk, Tansupaswatdikul, and Khong disclose determining whether luggage can be transferred to an earlier departing flight, as set forth above. Tansupaswatdikul also discloses an iterative module to make the transfer determinations as set forth in the non-final action mailed 26 Apr 2022. Cappellini discloses using actual time occurrences to train an optimization system as set forth in the non-final action. Non-patent literature “The Ultimate Guide to US Airlines' Same-Day Change Policies” by Steele discloses that it is widely known in the industry to attempt to catch an earlier departing flight, but Steele does not mention luggage or baggage transfer. 
While each of the individual elements are at least suggested in the prior art, it would require impermissible hindsight to combine all of these references to reach a determination of obviousness, especially in light of the express recitation that the baggage must reach the luggage chamber of an earlier departing flight in order to record the actual time and train the module. Therefore, claims 14-20 are considered novel and non-obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628